Citation Nr: 1031698	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected postoperative deviated nasal 
septum, sinusitis, and recurring rhinitis.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
residuals of waist burns, claimed as due to jet fuel exposure. 

4.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
chronic diarrhea/lactose intolerance, to include as due to an 
undiagnosed illness. 

5.  Entitlement to a compensable evaluation for postoperative 
hemorrhoids and anal fissure.  

6.  Entitlement to a compensable evaluation for postoperative 
deviated nasal septum.  

7.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right great toe, postoperative 
resection arthroplasty of metatarsophalangeal joint (MPJ) with 
arthroplasties of the second and third MPJs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1993.

These matters come before the Board of Veterans' Appeals (Board) 
from January 2007 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 60 days 
to afford the Veteran an opportunity to submit additional 
treatment records.

In March 2010, the Veteran's representative submitted to the 
Board additional evidence for consideration in connection with 
the claims on appeal.  He also submitted a waiver of RO 
jurisdiction of such evidence.  Thus, the Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The issues of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), to include 
as secondary to service-connected postoperative deviated 
nasal septum, sinusitis, and recurring rhinitis, and 
whether new and material evidence has been received in 
order to reopen a claim of entitlement to service 
connection for headaches and joint aches, to include as 
symptoms of an undiagnosed illness, have been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

The issues of entitlement to service connection for sleep apnea, 
entitlement to service connection for PTSD, entitlement to a 
compensable evaluation for postoperative hemorrhoids and anal 
fissure, and entitlement to a compensable evaluation for 
postoperative deviated nasal septum are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied reopening the 
Veteran's claim of service connection for residuals of waist 
burns; although notified of the denial, the Veteran did not 
initiate an appeal.

2.  None of the new evidence associated with the claims file 
since the March 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of waist burns, or raises a 
reasonable possibility of substantiating the claim for service 
connection for residuals of waist burns.

3.  In an April 2000 rating decision, the RO denied service 
connection for lactose intolerance based on the finding that 
lactose intolerance is a congenital or developmental defect that 
was unrelated to his active service; the Veteran did not initiate 
an appeal.

4.  On August 10, 2000, the Veteran was sent notice of the RO's 
decision to sever diarrhea as due to an undiagnosed illness, 
effective November 1, 2000; that notice letter advised the 
Veteran of his appellate rights.

5.  The Veteran did not file a timely notice of disagreement 
(NOD) within the one-year time period (from August 10, 2000 to 
August 10, 2001) following notification of the August 2000 
decision.

6.  None of the new evidence associated with the claims file 
since the August 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chronic diarrhea/lactose intolerance or 
raises a reasonable possibility of substantiating the claim for 
service connection for chronic diarrhea/lactose intolerance.

7.  Residuals of traumatic arthritis of the right great toe, 
postoperative resection arthroplasty of MPJ with arthroplasties 
of the second and third MPJs, more nearly approximate a severe 
disability of the right foot. 


CONCLUSIONS OF LAW

1. The March 2003 RO rating decision that denied the Veteran's 
claim for service connection for residuals of waist burns is 
final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's March 2003 denial is not 
new and material, the criteria for reopening the Veteran's claim 
for service connection for residuals of waist burns have not been 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The April 2000 RO rating decision that denied service 
connection for lactose intolerance is final. 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

4. The August 2000 RO rating decision that severed service 
connection for diarrhea as due to an undiagnosed illness, 
effective November 1, 2000, is final. 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  As evidence received since the RO's August 2000 denial is not 
new and material, the criteria for reopening the Veteran's claim 
for service connection for chronic diarrhea/lactose intolerance, 
to include as due to an undiagnosed illness, have not been met. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The criteria for a 30 percent rating, but no higher, for 
traumatic arthritis of the right great toe, postoperative 
resection arthroplasty of MPJ with arthroplasties of the second 
and third MPJs, were met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Code 5284 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notice letters provided to the Veteran in April 
2004, August 2004 and July 2006 included the criteria for 
reopening a previously denied claims of entitlement to service 
connection for waist burns and for chronic diarrhea/lactose 
intolerance, the criteria for establishing service connection, 
and information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denials.

As for the remaining issue, the Veteran filed his claim for an 
increased evaluation for his service-connected right foot 
disability in August 2007.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in October 2007.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  In November 2007 and February 2009 rating 
decisions, the RO assigned 10 percent evaluations as well as a 
temporary total rating for the Veteran's service-connected right 
foot disability.  The Veteran appealed the assignment of the 10 
percent evaluation.  He was again notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2008.

With respect to the Dingess requirements, in July 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Certain VCAA notice was provided after the initial unfavorable 
AOJ decisions for the claims on appeal.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that a SOC or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the September 2008 notice was provided to 
the Veteran, the claims were readjudicated in November 2009 
SSOCs.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
personnel records as well as all identified VA and private 
treatment records.  The Veteran submitted written statements 
discussing his contentions and private treatment records.  While 
other claims are being remanded for additional development, to 
include obtaining updated VA treatment records, the Board notes 
that the Veteran has not identified any outstanding information, 
to include any additional VA or private treatment records, 
pertaining to the increased rating and new and material evidence 
claims adjudicated below.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining records with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c).  He was 
also provided an opportunity to set forth his contentions during 
the hearing before the undersigned in February 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the February 2010 hearing, the 
undersigned discussed the Veteran's claims for benefits and the 
need to show evidence of increased severity of the service-
connected right foot disability as well as to submit or identify 
new and material evidence to reopen the claims of service 
connection currently on appeal.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims - evidence 
of increased disability, current evidence of a disability that is 
attributed to the burns he suffered in service, and evidence that 
his chronic diarrhea and/or lactose intolerance had its onset in 
service or is otherwise etiologically related to his active 
service, to include being the result of an undiagnosed illness.  
The Veteran, through his testimony, also demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

With respect to his hearing, the Veteran's representative 
specifically indicated that he did not have any additional 
evidence to submit other than his testimony.  VA is only required 
to make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. § 
5103A(b)(1) (West 2009).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
increased rating and new and material evidence claims on appeal.

A duty to provide a medical examination or obtain a medical 
opinion only applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or secured.  
As the Board finds below that new and material evidence has not 
been submitted to reopen either of the matters on appeal, a 
remand for a VA examination is not warranted.  38 C.F.R. § 
3.159(c)(4)(iii) (2009).

In addition, the Veteran was provided with VA examinations 
relating to his service-connected right foot disability in 
November 2007 and December 2008.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's increased rating 
claim.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate the Veteran's 
disabilities under the applicable rating criteria.  In addition, 
there is no indication that the VA examiners were not aware of 
the Veteran's past medical history or that they misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).  There is also no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
right foot disability since the December 2008 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

I.  Service Connection for Residuals of Waist Burns

A longitudinal review of the record showed that the Veteran 
originally filed a claim for service connection for waist burns 
in June 1993. 

In a June 1994 rating decision, the RO denied entitlement to 
service connection for burns around the waist.  It was noted that 
available service treatment records were negative as to treatment 
for burns around the waist.  After the submission of additional 
evidence, the RO readjudicated this matter in a June 1995 rating 
decision, denying entitlement to service connection for waist 
burns, as there was no permanent residual disability shown at the 
time of separation or on VA examination.  

In 2000, the Veteran again claimed entitlement to service 
connection for waist burns.  In an April 2002 rating 
determination, the RO denied reopening the Veteran's claim of 
entitlement to service connection for waist burns, indicating 
that new and material evidence had not been submitted to reopen 
claim.

In a March 2003 rating decision, the RO again denied reopening 
the Veteran's claim of entitlement to service connection for 
waist burns, noting that no new and material evidence had been 
submitted showing a chronic condition due to military service.  

Although notified of the March 2003 denial, the Veteran did not 
initiate an appeal of that determination.  As such, that decision 
is final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2004, the Veteran again claimed entitlement to service 
connection for residuals of waist burns.

This appeal arises from the RO's January 2007 rating decision 
that found no new and material evidence had been submitted but 
reopened and denied the Veteran's claim for service connection 
for residuals of waist burns.  Regardless of the RO's actions, 
the Board must still determine whether new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after 
a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).

Evidence added to the claims file since the March 2003 denial 
includes statements from the Veteran, his spouse, and his 
representative; copies of service treatment records; service 
personnel records; VA examination reports dated in November 2003, 
August 2004, September 2004, August 2006, October 2006, November 
2007, and December 2008; private treatment records; VA treatment 
records dated from 2003 to 2009; and a February 2010 Travel Board 
hearing transcript.

VA treatment records dated from 2003 to 2009 are void of any 
treatment for a skin irritation or skin disorder of the waist. 

In his February 2008 substantive appeal, the Veteran reiterated 
that he suffered from blisters and discomfort after working in a 
tool belt soaked in jet fuel during active duty and he still 
suffers from itching and discomfort around his waist.  

In multiple written statements of record and during his February 
2010 hearing, the Veteran reported that he suffered from burn 
blisters around his waist during service in 1970 and since that 
time he has had continued to suffer from skin irritation with 
wearing certain clothes and belts in the same affected area that 
he has self-treated.   

As an initial matter, copies of service treatment records and lay 
statements from the Veteran's spouse are not considered "new" 
and are duplicative of evidence previously considered by the RO 
in the March 2003 rating decision.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for residuals of waist burns.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the March 2003 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record does not 
reflect any competent evidence of currently diagnosed skin 
disorder related to claimed in-service waist burns and/or jet 
fuel exposure.

Statements from the Veteran, his spouse, and his representative 
revealed repeated contentions that the Veteran suffers from 
residuals of waist burns with skin irritation related to events 
during his active service, specifically jet fuel exposure.  Aside 
from the fact that these assertions are, essentially, cumulative 
of such other assertions as were previously of record, the Board 
emphasizes that testimony simply reemphasizing the position 
previously considered in the prior final rating decision is not 
new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of service connection for 
residuals of waist burns has not been received.  As such, the 
requirements for reopening the claim are not met, and the March 
2003 denial of the claim remains final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

II.  Service Connection for Chronic Diarrhea/Lactose Intolerance

As an initial matter, the Board is cognizant that the RO granted 
entitlement to service connection for diarrhea as due to an 
undiagnosed illness in a July 1997 rating decision, assigning a 
10 percent rating, effective November 2, 1994.  

In an April 2000 rating decision, the RO proposed to sever 
entitlement to service connection for diarrhea as due to an 
undiagnosed illness.  The RO noted that VA examination findings 
showed the Veteran's diarrhea was the result of severe 
intolerance to lactose.  That decision also included the 
determination (as a separate and distinct issue) that service 
connection for lactose intolerance was not warranted.  Such was 
based on the finding that the Veteran's lactose intolerance was a 
congenital or developmental that was unrelated to his active 
service.

In a statement dated in May 2000, the Veteran indicated that he 
disagreed with the April 2000 rating decision with respect to the 
proposal to sever service connection for diarrhea as due to an 
undiagnosed illness.  Reference was made to other 
issues/disabilities.  Notably, the Veteran did not discuss or 
address the decision to deny service connection for lactose 
intolerance.   

Thereafter, in an August 2000 rating decision, the RO severed the 
Veteran's 10 percent rating for diarrhea as due to an undiagnosed 
illness, effective November 1, 2000.  The decision was based on a 
finding that VA examination findings showed that the Veteran's 
diarrhea was the result of severe intolerance to lactose.  

Moreover, the notice letter that informed the Veteran of the 
decision to sever service connection for diarrhea also expressly 
informed the Veteran that his May 2000 statement/disagreement 
with regard to proposal to sever service connection could not be 
construed as a notice of disagreement (NOD).  However, as there 
was now a final decision on that issue, the RO indicated that the 
Veteran was free now to file an NOD.  Thus, VA properly and 
unambiguously informed the Veteran that his May 2000 statement 
was not accepted as an NOD and that, if he still wanted to appeal 
the issue, he was required to submit an NOD now that he had 
received the final rating decision.  Accordingly, the Board finds 
that his May 2000 statement cannot constitute a valid and timely 
NOD in this matter because it was received prior to the August 
2000 rating decision that actually severed his service-connected 
benefits for diarrhea.

In sum, although he was notified of the April 2000 and August 
2000 decisions, the Veteran did not initiate an appeal of those 
determinations.  As such, the decisions are final as to the 
evidence then of record, and are not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

During the course of this appeal, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  Boggs 
v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Rather, the 
two claims must be considered independently.  Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  However, the Court clarified in 
Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the 
analysis must be whether the evidence truly amounted to a new 
claim based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.

In this case, the present claim turns upon essentially the same 
history, factual bases, and diagnoses as were considered in the 
prior final rating decisions of April and August 2000 - which the 
Veteran experiences chronic diarrhea/lactose intolerance as a 
result of his active service.  As such, the threshold question of 
whether new and material evidence has been submitted in order to 
reopen a claim of entitlement to service connection for chronic 
diarrhea/lactose intolerance must be addressed (as noted on the 
title page of this document).

In a January 2002 statement, the Veteran again claimed 
entitlement to service connection for diarrhea, noting that he 
now had a diagnosed illness of lactose intolerance.  He further 
asserted that he did not have this problem prior to going to the 
Gulf War in October 1991.  In May 2004, the Veteran again claimed 
entitlement to service connection for diarrhea.

This appeal arises from the RO's January 2007 rating decision 
that found no new and material evidence had been submitted but 
reopened and denied the Veteran's claim for service connection 
for diarrhea as due to an undiagnosed illness or as due to 
lactose intolerance.  It was noted that evidence continued to 
show that the claimed condition was not incurred in or aggravated 
by military service.  

Evidence added to the claims file since the April 2000 and August 
2000 denials includes statements from the Veteran, his spouse, 
and his representative; copies of service treatment records; 
service personnel records; VA examination reports dated in 
September 2000, September 2001, October 2001, August 2002, 
November 2003, August 2004, September 2004, August 2006, October 
2006, November 2007, and December 2008; private treatment 
records; VA treatment records dated from 2000 to 2009; and a 
February 2010 Travel Board hearing transcript.

A VA treatment note dated in January 2001 listed current medical 
problems, including lactose intolerance.  It was noted that the 
Veteran was just watching his diet and had tried Lactaid without 
relief.  Private treatment records dated in May 2003 detailed 
complaints of diarrhea and showed an assessment of food 
poisoning.  VA treatment records dated from 2002 to 2009 did not 
show any complaints, treatment, or findings of diarrhea or 
lactose intolerance. 

In his February 2008 substantive appeal, the Veteran acknowledged 
that he had been diagnosed with lactose intolerance but indicated 
that he still had other undiagnosed illnesses.  


During his February 2010 hearing, the Veteran asserted that he 
began to have diarrhea when he came back from the Gulf War and 
that diarrhea was an undiagnosed illness that was part of the 
Gulf War Syndrome.  He also conceded that his lactose intolerance 
was a contributory cause of his diarrhea but further contended 
that his lactose intolerance was triggered by his service in the 
Gulf War. 

As an initial matter, copies of service treatment records and lay 
statements from the Veteran's spouse are not considered "new" 
and are duplicative of evidence previously considered by the RO 
in the August 2000 rating decision.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for chronic diarrhea/lactose 
intolerance.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the August 2000 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record does not 
reflect any competent evidence that currently diagnosed chronic 
diarrhea/lactose intolerance was related to service or was due to 
an undiagnosed illness.

Statements from the Veteran, his spouse, and his representative 
revealed repeated contentions that the Veteran suffers from 
chronic diarrhea/lactose intolerance related to events during his 
active service, to include as due to an undiagnosed illness.  
Aside from the fact that these assertions are, essentially, 
cumulative of such other assertions as were previously of record, 
the Board emphasizes that testimony simply reemphasizing the 
position previously considered in the prior final rating decision 
is not new or sufficient to reopen the claim.  Reid v. Derwinski, 
2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 
361, 368 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of service connection for 
chronic diarrhea/lactose intolerance has not been received.  As 
such, the requirements for reopening the claim are not met, and 
the April and August 2000 denials of the claim(s) remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Entitlement to Increased Evaluation for Traumatic Arthritis of 
Right Great Toe

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matter is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

In a November 2007 rating decision, the RO continued a previously 
assigned noncompensable rating for the Veteran's service-
connected right foot disability as well as assigned a 100 percent 
temporary total rating (T/TR) under the provisions of 38 C.F.R. § 
4.30 based on the need for convalescence following right foot 
surgery on September 6, 2007.  Thereafter, a scheduler 10 percent 
rating was restored from November 1, 2007, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).

In a February 2009 rating decision, the RO assigned a 10 percent 
rating for traumatic arthritis of the right great toe, 
postoperative resection arthroplasty of MPJ with arthroplasties 
of the second and third MPJs, effective June 4, 2007.  The 
Veteran is presumed to be seeking the maximum benefit allowed by 
law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to Diagnostic Code 5284, a 10 percent disability rating 
is assigned for moderate foot injury, a 20 percent disability 
rating is assigned for moderately severe foot injury, and a 30 
percent disability rating is assigned for severe foot injury.  If 
actual loss of use of the foot is shown by the competent evidence 
of record, the assignment of a 40 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2009).  Amputation of the great toe 
without removal of metatarsal involvement is assigned a 10 
percent evaluation, while a 30 percent evaluation is assigned if 
there is removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171 (2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

VA treatment records dated in June 2007 showed complaints of 
right foot pain with painful 2nd and 3rd toes, problems walking, 
and intermittent burning sensation.  Physical examination 
findings were listed as intact neurological, vascular, and 
sensory of the bilateral feet, normal ankle joint and STJ 
(subtalar joint) range of motion, pop on 2nd metatarsal head of 
bilateral feet, Lachman test on right with pain, pain on plantar 
flexion of the 2nd MPJ of the right foot, medial cross over the 
2nd toe with dorsiflexion on MPJ, lateral deviation on 3rd toe, 
and limited 1st ray MPJ range of motion.  The examiner assessed 
predislocation syndrome on the right with stage III hallux 
rigidus that was non-painful.  

A June 2007 VA X-ray report revealed degenerative arthritic 
changes at the MP joint of the right 1st toe with narrowing of 
the joint space and spurring of the bony structures.  

In an August 2007 statement, the Veteran filed a claim for 
entitlement to an increased evaluation for his right foot 
disorder.  

Additional VA treatment records dated in August 2007 indicated 
that surgery was to be scheduled for hammer toe fixation of 2nd 
and 3rd toes with neuroma excision of 2nd intermetatarsal space 
(IMS).

A September 2007 VA operative report detailed that the Veteran 
underwent a right foot surgical procedure on September 6, 2007, 
including arthroplasty of the 2nd and 3rd toes as well as 
neurectomy of the 2nd IMS.  Postoperative VA podiatry treatment 
records dated in September 2007 noted complaints of minimal pain 
and findings of good osseous alignment, intact sutures, palpable 
pulses, and no clinical signs of infection.  An October 2007 
treatment record listed an assessment of status post hammertoe 
correction and neuroma excision, noting that sutures were 
removed.

Private treatment records dated from February to October 2007 
detailed complaints and findings of right heel pain (consider 
plantar fasciitis), swelling and pain of the 2nd and 3rd MPJs, 
arthralgias, capsulitis, synovitis of the 2nd and 3rd MPJs, and 
symptoms of polyperipheral neuropathy.

In a November 2007 VA feet examination report, right foot 
symptoms were listed as pain and stiffness while standing and 
walking in the 1st MPJ.  The Veteran described his functional 
limitations, indicating that he was unable to stand for more than 
a few minutes and only able to walk 1/4 of a mile.  No complaints 
or findings of swelling, heat, fatigability, weakness, or lack of 
endurance were noted.  Physical examination findings were listed 
as pain with range of motion of the 1st MPJ, tenderness with 
palpation of the 1st MPJ, and close to complete loss of range of 
motion of the 1st MPJ of the right foot with pain on attempted 
range of motion.  The Veteran's gait was described as antalgic 
and apropulsive with shorter stride length due to guarding of the 
1st MPJ of the right foot and fusion of the joint on the left as 
well as bilateral feet decreased in the medial arch.  

A November 2007 VA X-ray report of the right foot demonstrated 
intact bony structures, no fracture or dislocation, 1st MPJ space 
obliterated and surrounded by osteophytes and hypertrophy, 2nd 
and 3rd digits with previous arthroplasty, and 20 degree right 
calcaneal inclination angle.  The examiner diagnosed hallux 
limitus of the right foot and right great toe arthritis status 
post arthroplasty.  While the examiner indicated that the 
disability had significant effects on occupational activities, it 
was only noted that the Veteran had pain with getting in and out 
of vehicles and standing all day.    

Additional VA treatment records dated in November and December 
2007 listed assessments of status post hammertoe correction and 
neuroma excision with hypersensitivity noted over the incisions 
as well as metatarsalgia of the right foot.  Neurological 
findings were noted as pain with light touch over 2nd and 3rd 
digit of the right foot.  In December 2007, the Veteran 
complained of swelling at the end of the day over the 2nd and 3rd 
digit incision sites.  On examination, incisions appeared to be 
healed with no infection or open lesions noted. 

In a January 2008 statement, the Veteran complained of having 
moderate to severe right foot pain and noted use of orthotics to 
help alleviate pain. 

In a December 2008 VA feet examination report, the Veteran 
complained of right foot pain and stiffness located in the 1st to 
the 3rd MPJs.  The Veteran described his functional limitations, 
indicating that he was unable to stand for more than a few 
minutes and able to walk 1/4 of a mile, as well as noted use of 
orthotic inserts for his right foot.  No complaints or findings 
of swelling, heat, fatigability, weakness, or lack of endurance 
were noted.  Physical examination findings were listed as pain 
with range of motion of the 1st MPJ on both plantar and 
dorsiflexion, pain with range of motion of the 2nd and 3rd MPJs, 
pain with palpation of the 1st - 3rd MPJs and their associated 
interspaces, evidence of abnormal weightbearing with callosities, 
bony hypertrophy palpated at the 1st MPJ, rectus hallux, severely 
decreased range of motion, and scar on the dorsum of 1st, 2nd, 
and 3rd MPJ.  The examiner indicated that there was no evidence 
of clawfoot, malunion or nonunion of the tarsal or metatarsal 
bones, flatfoot, muscle atrophy of the foot, or other foot 
deformity.  The Veteran's gait was described as apropulsive and 
antalgic with shorter stride length with early heel lift, 
external rotation of the leg with abduction of foot to leg, no 
1st MPJ range of motion throughout gait, and bilateral feet 
decreased in the medial arch.  

A December 2008 VA X-ray report of bilateral feet demonstrated 
intact bony structures, no fracture or dislocation, 1st MPJ space 
obliterated and surrounded by osteophytes and hypertrophy on the 
right, and 2nd and 3rd digits with previous arthroplasty.  The 
examiner diagnosed hallux rigidus of the right foot and right 
great toe postoperative resection arthroplasty MPJ.  While the 
examiner indicated that the disability had significant effects on 
occupational activities, it was only noted that the Veteran had 
pain with getting in and out of vehicles and standing all day.    

The examiner opined that the 2nd and 3rd arthroplasty with 2nd 
interspace neuroma excision of the right foot was related to the 
1st MPJ arthroplasty of the right foot.  She indicated that the 
1st MPJ joint arthritis due to arthroplasty was severe with close 
to absent range of motion on the right side with pain throughout 
the entire range of motion that was available (only 5 degrees 
dorsiflexion).  The examiner reported that the Veteran suffered 
from Grade IV hallux rigidus of the right foot, the most severe 
level with range of motion severely limited.   

During his February 2010 hearing, the Veteran reported very 
limited great right toe range of motion, pain, swelling, 
intermittently irritated incisional scar, wearing orthotic 
inserts, and leaving work as a custodial group leader once a 
month. 

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
assignment of a 30 percent rating, but no higher, under 
Diagnostic Code 5284 for the Veteran's right foot disability is 
warranted, as evidence of record shows that the Veteran's right 
foot disability more nearly approximates a severe right foot 
injury.  Evidence of record during this time period showed the 
Veteran's service-connected right foot disability symptomatology 
included pain with light touch, burning sensation, very limited 
range of motion and in some cases close to complete loss of range 
of motion of the 1st MPJ, antalgic and apropulsive gait, and 
severe arthritis as well as involvement of the 2nd and 3rd toes 
of the right toe, which have resulted in arthroplasty. 

Consideration has been as to whether a higher (40 percent) rating 
may be assigned under Diagnostic Code 5284.  As noted above, the 
assignment of a 40 percent rating would command evidence showing 
actual loss of the foot.  Such has not been shown nor is such 
contended.  Indeed, while the Veteran experiences severe loss of 
range of motion of his toes, which results in an altered gait and 
significant pain, the record shows that the Veteran retains a use 
of his right foot.  He works in a job that he states require 
walking on a routine basis.  He uses orthotics but no other 
ambulatory device.  As such, the Board finds that the assignment 
of a 40 percent rating under Diagnostic Code 5284 is unwarranted.

To give the Veteran every consideration in connection with the 
matter on appeal, the Board must consider all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the 
Veteran's right foot disability.  See, e.g., Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  
In this case, evidence of record is absent any findings of 
pronounced or severe acquired flatfoot as well as bilateral claw 
foot for the assignment of a higher rating under alternative 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 
5283.  Consequently, the assignment of an evaluation in excess of 
30 percent for the Veteran's right foot disability based upon any 
of these diagnostic codes is not warranted.  A 30 percent rating 
is also the maximum allowable rating assigned under the 
amputation rule.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5171 
(2009).

The Board also notes that evidence of record is silent for 
compensable findings related to any right foot/toe surgical 
scars.  The Board has considered whether a resulting scar may 
warrant the assignment of a separate compensable rating under the 
available diagnostic codes at 38 C.F.R. § 4.118.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  During the pendency of this 
appeal, the regulations governing scar disabilities were amended.  
Since the amended regulations apply only to claims received by VA 
on or after October 23, 2008, that version of the scar 
regulations will not be applied here.  73 Fed. Reg. 54708 
(September 23, 2008).  

Diagnostic Code 7800 involves scars to the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).  Diagnostic Codes 
7801 (deep scars or scars causing limited motion and exceed 6 
square inches (39 sq. cm.)), 7802 (superficial scars 144 square 
inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 
(superficial scars painful on examination), and 7805 (scars that 
cause limitation of motion) similarly do not apply here given the 
medical evidence indicated above.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2009).  The Board recognizes that a few VA 
treatment records dated in 2007 showed findings of 
hypersensitivity over the surgical incisions.  However, the 
medical evidence does not reflect the existence of any associated 
scar of a size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of a separate, 
compensable rating under any pertinent provisions of 38 C.F.R. § 
4.118.  

As noted above, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban, supra.  The Veteran's 30 percent ratings assigned 
under Diagnostic Code 5284 from June 4, 2007, and from November 
1, 2007, as discussed above, were based, in part, on limitation 
of motion due to pain and a separate rating under Diagnostic Code 
5003 would be for the same symptomatology.  As separate ratings 
may not be assigned for the same symptomatology, a separate 10 
percent rating under Diagnostic Code 5003 for the Veteran's 
limitation of motion based on pain is not warranted during any 
time period.

The Board has considered whether an increased rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups, is warranted for the right foot.  However, the 
Board observes that there is no objective evidence that the 
Veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was noted in the 
November 2007 and December 2008 VA examination reports that the 
Veteran exhibited no fatigability, weakness, or lack of 
endurance.  Major functional impact was noted to be from pain.  
In this case, there is no indication that the Veteran's 
subjective complaints and objective medical findings of pain on 
motion and functional impairment caused functional loss greater 
than that contemplated by the currently assigned 30 percent 
rating for his right foot disability.

In this case, the Veteran is competent to report his right foot 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board has evaluated the Veteran's statements as to 
his knee symptomatology and finds his current recollections and 
statements made in connection with the claims for benefits not to 
be credible, as the statements are inconsistent with clinical 
evidence of record, which did not indicate that the assignment of 
any additional increased evaluations was warranted.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).  

For all the foregoing reasons, entitlement to a 30 percent 
rating, but no higher, for his service-connected traumatic 
arthritis of the right great toe, postoperative resection 
arthroplasty of MPJ with arthroplasties of the second and third 
MPJs, is assigned.  The Board has considered additional staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  

Finally, the Board will consider whether referral for any 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 30 percent 
schedular evaluation is, therefore, adequate. 

Moreover, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected right foot disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of any extraschedular rating.  There is simply no objective 
evidence showing that the service-connected right foot disability 
has alone resulted in marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 30 percent 
rating).  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for residuals 
of waist burns, claimed as due to jet fuel exposure. 

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for chronic 
diarrhea/lactose intolerance, to include as due to an undiagnosed 
illness. 

Entitlement to an evaluation of 30 percent for traumatic 
arthritis of the right great toe, postoperative resection 
arthroplasty of MPJ with arthroplasties of the second and third 
MPJs, is granted subject to the regulations governing the payment 
of monetary awards.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for sleep apnea, entitlement to service connection for PTSD, 
entitlement to a compensable evaluation for postoperative 
hemorrhoids and anal fissure, and entitlement to a compensable 
evaluation for postoperative deviated nasal septum is warranted.

During his February 2010 hearing, the Veteran claimed a new 
theory of entitlement to service connection for sleep apnea, 
asserting that the disorder was also secondary to his service-
connected postoperative deviated nasal septum, sinusitis, and 
recurring rhinitis.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  [Emphasis added].   Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Service connection 
cannot be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran has been awarded entitlement to service connection 
for postoperative deviated nasal septum, sinusitis, and recurring 
rhinitis.  Evidence of record clearly details private and VA 
treatment for obstructive sleep apnea with sleep studies dated in 
July 1997 and January 2007 as well as additional private 
treatment from 2001 to 2003.  In a September 2000 VA sinus 
examination report, the examiner noted that the Veteran had had 
obstuctive sleep apnea for the past 9 to 10 years.

In light of the cumulative record discussed above, a remand is 
needed in order to obtain an examination of the Veteran and an 
opinion as to whether the Veteran's service-connected 
postoperative deviated nasal septum, sinusitis, and/or recurring 
rhinitis caused or aggravated his claimed sleep apnea disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to service connection for 
PTSD.  Service personnel records show that he was stationed in 
Thailand with the United States Air Force from August 1969 to 
September 1971 and from May 1972 to November 1972.  He was also 
stationed in Saudi Arabia from October 1990 to March 1991.  The 
Veteran's DD Form 214 also listed his military occupational 
specialties as Jet Over Mechanic (2 years and 6 months duration) 
and Maintenance Scheduling Technician (21 years duration).  

Concerning his claim, the Veteran has alleged multiple in-service 
stressful experiences.  During his hearing and in multiple 
statements of record, the Veteran alleged that he was exposed to 
the following stressors during his periods of active service:  
1.) While in Saudi Arabia during the Gulf War he was subject to 
SCUD missile attacks.  One night a SCUD missile hit the quarters 
of a Pennsylvania unit in Daharan.  During his duties gathering 
information over the phone on a daily basis and going out to 
fields, the Veteran got to know many of the men who were killed 
in that attack.  2.) Also while in Saudi Arabia, the Veteran was 
required to go with others to a forward operating location the 
night the Gulf War started to deliver vehicles and a new 
commander on the Saudi/Iraqi border.  On his return trip, they 
were followed back to Riyadh by who he believed to be terrorists 
for an hour.  The team remained locked and loaded with M16's 
during this time fearing an attack.  3.) While stationed in 
Thailand at Utapio Air Base attached to the 307th Bomb Wing he 
witnessed someone throw an explosive device into the inlet of two 
engines on a B-52 near where he was working one night.  Several 
of his friends were wounded by shrapnel along with the aircraft 
being damaged.  

In addition, post-service VA treatment notes dated from 2004 to 
2009 reflected diagnoses of PTSD likely due to combat tour of 
service.  Thereafter, in a January 2010 memorandum, the RO made a 
formal finding that there was a lack of information required to 
corroborate stressors associated with the Veteran's claim for 
service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

In light of the cumulative record and the amended regulation 
discussed above, the AMC/RO should arrange for the Veteran to 
undergo an examination to determine the nature and etiology of 
his claimed PTSD on appeal.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board further notes that the Veteran last had a VA 
examination evaluating his service-connected hemorrhoids in 
October 2006 and his service-connected postoperative deviated 
nasal septum disability in August 2006.  During his February 2010 
hearing, the Veteran reported that these disabilities had 
increased in severity with more severe symptomatology, including 
anemia, hemorrhoids symptomatic two to four times a month, nasal 
sores, and increased nasal blockage.  

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the Veteran to undergo VA examinations at an 
appropriate VA medical facility to determine the severity of his 
service-connected hemorrhoid and deviated nasal septum 
disabilities.

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center in Phoenix, Arizona; 
however, as the claims file only includes outpatient and 
inpatient treatment records from that provider dated up to 
November 2009, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

During his February 2010 hearing, the Veteran also indicated that 
he was receiving private treatment at the Rubia Family Medicine 
for his service-connected hemorrhoid disability as well as 
anemia.  Any records from this private treatment provider should 
be obtained.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to substantiate his claim of 
entitlement to service connection for sleep 
apnea, to include as secondary to service-
connected postoperative deviated nasal 
septum, sinusitis, and recurring rhinitis, on 
appeal.

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated him 
for his service-connected hemorrhoids and 
deviated nasal septum as well as his claimed 
PTSD and sleep apnea disorder for the time 
period since August 1993.  Of particular 
interest are any outstanding VA treatment 
records pertaining to the Veteran's claimed 
sleep apnea and PTSD as well as his service-
connected hemorrhoid and deviated nasal 
septum disabilities from the Phoenix VAMC for 
the period from November 2009 to the present.  
Also of particular interest are any private 
treatment records from Rubia Family Medicine, 
for the period from August 1993 to the 
present.

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be afforded a VA 
medical examination to determine the nature 
and etiology of his claimed sleep apnea.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
appropriate examiner is requested to provide 
an opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed sleep apnea was 
caused or aggravated by his service-connected 
postoperative deviated nasal septum, 
sinusitis, and/or recurring rhinitis.  If the 
examiner determines that a there has been 
aggravation as a result of the postoperative 
deviated nasal septum, sinusitis, and/or 
recurring rhinitis, the examiner should 
report the baseline level of severity of the 
sleep apnea prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  In doing so, the examiner 
should acknowledge and discuss the Veteran's 
statements as to nexus and continuity of 
symptomatology.     

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of his 
claimed PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner (a VA psychologist or 
psychiatrist) for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleged that 
he was exposed to the following stressors 
during his periods of active service:  1.) 
While in Saudi Arabia during the Gulf War he 
was subject to SCUD missile attacks.  One 
night a SCUD missile hit the quarters of a 
Pennsylvania unit in Daharan.  During his 
duties gathering information over the phone 
on a daily basis and going out to fields, the 
Veteran got to know many of the men who were 
killed in that attack.  2.) Also while in 
Saudi Arabia, the Veteran was required to go 
with others to a forward operating location 
the night the Gulf War started to deliver 
vehicles and a new commander on the 
Saudi/Iraqi border.  On his return trip, they 
were followed back to Riyadh by who he 
believed to be terrorists for an hour and 
remained locked and loaded with M16's during 
this time.  3.) While stationed in Thailand 
at Utapio Air Base attached to the 307th Bomb 
Wing witnessed someone threw an explosive 
device into the inlet of two engines on a B-
52 one night near where he was working.  
Several of his friends were wounded by 
shrapnel along with the aircraft being 
damaged.  

The VA examiner should determine whether any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity.  Thereafter, the VA 
examiner should confirm whether any of the 
claimed stressors are adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the 
link between the current symptomatology and 
the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  Schedule the Veteran for a VA medical 
examination to determine the current nature 
and severity of his service-connected 
postoperative deviated nasal septum.  The 
examiner should indicate whether there is 50 
percent obstruction of the nasal passage on 
both sides or complete obstruction on one 
side. 

The Veteran's claims folder must be made 
available to the physician for review in this 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  All indicated 
tests and studies are to be performed.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
also be set forth in the examination report.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

6.  Thereafter, the AMC/RO is to arrange for 
the Veteran to undergo a VA medical 
examination by a physician to determine the 
current severity of his service-connected 
hemorrhoids.  The examiner is requested to 
indicate whether the hemorrhoids cause 
persistent bleeding with secondary anemia, or 
with fissures; or whether they are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences. 

The Veteran's claims folder must be made 
available to the physician for review in this 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  All indicated 
tests and studies are to be performed.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
also be set forth in the examination report.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

7.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

8.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the November 2009 SSOC.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


